DETAILED ACTION
This office action is in response to Applicant’s submission filed on 26 August 2021.   
Claims 1-20 are pending.
Claims 1-20 are allowed.



Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Discussed 112 issues in an interview with Mr. Daniel Kwok (69,042) on 15 October 2021.  Approval was provided on 21 October 2021 (over amended claims from Applicant received on 26 August 2021).  The details may be found in the attached interview summary, PTO-413B.
The application has been amended as follows: 
Claim 1 (Currently Amended) A system, comprising:
a non-transitory memory; and
one or more hardware processors coupled to the non-transitory memory and configured to execute instructions to cause the system to perform operations comprising:
receiving, from a user device via a merchant device, a request to perform an electronic transaction between a user of the user device and a merchant associated with the merchant device, wherein the request comprises a plurality of attribute values corresponding to a plurality of transaction attributes and associated with the electronic transaction;
determining, using a risk evaluation model, that the request is associated with a first risk above a predefined amount;
denying the request based on the first risk being above the predefined amount;

generating a plurality of modified transaction requests by iteratively selecting different subsets of the set of machine learning attributes and modifying attribute values corresponding to the different subsets of the set of machine learning attributes;
determining, using the risk evaluation model, at least one 
presenting
prompting, on a user interface of the user device, the user for additional information based on the at least one machine learning attribute; and
processing the electronic transaction based on the additional information.

Claims 2-20: no change from 8/26/2021 amendment



Allowable Subject Matter

Claims 1-20 are allowed since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1-20.  

The following is an examiner’s statement of reasons for allowance: 

Independent claim 1 is considered allowable since when reading the claims in light of 
the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically, 
“… receiving, from a user device via a merchant device, a request to perform an electronic transaction between a user of the user device and a merchant associated with the merchant device, wherein the request comprises a plurality of attribute values corresponding to a plurality of transaction attributes and associated with the electronic transaction;
determining, using a risk evaluation model, that the request is associated with a first risk above a predefined amount;
denying the request based on the first risk being above the predefined amount;
determining, from the plurality of transaction attributes and based on analyzing the risk evaluation model, a set of machine learning attributes used by the risk evaluation model for evaluating electronic transactions;
generating a plurality of modified transaction requests by iteratively selecting different subsets of the set of machine learning attributes and modifying attribute values corresponding to the different subsets of the set of machine learning attributes;
determining, using the risk evaluation model, at least one 
presenting
prompting, on a user interface of the user device, the user for additional information based on the at least one machine learning attribute; and
processing the electronic transaction based on the additional information”

Claims 9, 18 are substantially similar to claim 1. The arguments as
given above for claim 1 are applied, mutatis mutandis, to claims 9, 18, therefore there is also no art rejection of claim 1 are applied accordingly.
Regarding the dependent claims 2-8 / 9-17 / 18-20 are dependent on claim 1 / 9 / 18, which include all the limitations of the independent claim 1, therefore there is also no art rejection for claims 2-8 / 9-17 / 18-20.

The followings are references closest to the invention claimed:
Barbour et al., US-PGPUB NO.2012/0109821A1 [hereafter Barbour
Tong, et al., US-PGPUB NO.2013/0144786A1 [hereafter Tong] shows dynamic generating user verification questions.
Nadler, et al. US-PGPUB NO.2014/0344186A2 [hereafter Nadler] shows financial data mining for anomalies.
Khoshgoftaar, et al. “A comparative study of iterative and non-iterative feature selection techniques for software defect prediction”, Inf Syst Front (2014) 16:801-822 [hereafter Khoshgoftaar] shows feature selection for software defect prediction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2128